Title: Meeting of Commissioners including JM of the Sinking Fund and their resolves, 23 March 1807
From: Madison, James,Gallatin, Albert
To: 


At a meeting of the Commissioners of the Sinking Fund, on the 23d day of March, 1807.

March 23, 1807

Present: James Madison, Secretary of State.
Albert Gallatin, Secretary of the Treasury.
Cæsar A. Rodney, Attorney General.
The Secretary of the Treasury laid before the Board a report, dated the 21st of March, 1807, which was read, and is as follows:
"That the payments to be made during the year 1807, on account of the public debt, are estimated as followeth, viz: Annual interest and reimbursement of 8 per cent. on 41,800,000 dollars nominal amount of the six per cent. and deferred stocks,$3,344,000Interest on 19,020,000 dollars, 3 per cent. stock,50,600do. on 6,360,000 dollars 8 per cent. do.508,800do. on 80,000 dollars, 1796 6 per cent. do.4,800do. nine months, on 176,000 dollars, 4 1/ 2 per cent. do.6,000do. on 6,250,000 dollars, Louisiana stock, in London, including commission,376,800 
$4,811,000Remittances wanted to complete the payments in Holland, to the1st January, 1808, inclusive,39,000$4,850,000Leaving a sum of3,150,000To be applied in order to complete the annual appropriation of$8,000, 000And that the said sum of 3,150,000 dollars, may be applied—
1st.  To the reimbursement of the four and a half per cent. stock, amounting to 176,000 dollars, and which is the only species of debt redeemable at the pleasure of the United States, not yet reimbursed.
2d.  To the purchase, at the rates fixed by law, of the eight per cent. stock.
3d.  To the purchase of the new six per cent. stock, which may be created by the subscriptions of the old six per cent. deferred, and three per cent. stocks, in conformity with the act, entitled "An act supplementary to the act, entitled "An act making provision for the redemption of the whole of the public debt of the United States," passed February 11, 1807."
Whereupon, it was Resolved,
1st.  That the Secretary of the Treasury forthwith give public notice of the reimbursement of the four and a half per cent. stock, for the first day of October next, and of the eight per cent. stock, for the first day of January, 1809.
2d.  That the sum, which, after making the current payments for the years 1807 and 1808, and after reimbursing the four and a half per cent. stock, as aforesaid, shall remain to complete the annual appropriation of eight millions for those two years, be applied, the President of the United States assenting thereto, to the purchase of the eight per cent. stock, and of the six per cent. stock, which may be created by subscriptions made under the provisions of the act mentioned in the preceding report, not exceeding for either the rates fixed by law.
3d.  That such of the cashiers of the Bank of the United States, and of its offices of discount and deposite, as the Secretary of the Treasury shall designate for that purpose, be the agents, under the superintendence of the said Secretary, for making the said purchases; that the said purchases be made at private sale; but that the names of the agents, and the prices given for the stock, or stocks, be published.
4th.  That John H. Purviance be appointed agent in London, and John B. Rittenhouse be appointed agent in Amsterdam, to perform the duties prescribed by the acts above mentioned.

James Madison, Secretary of State.
Albert Gallatin, Secretary of the Treasury.
C. A. Rodney, Attorney General.


Attest, Edward Jones, Secretary to the Commissioners of the Sinking Fund.

